Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16587941, filed on 09/30/2019.  It is a continuation of PCT/CN2018/079514, filed on 03/20/2018.  Claims 1-27 are now pending and ready for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710208767.7, filed on 03/31/2017.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/07/2020, 02/22/2021, 04/14/2021, 06/07/2021, and 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because “a computer program product” can be interpreted to be software.  The Examiner suggests to amend the claim language to recite “a non-transitory computer program product”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 7-11, 15-20, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US PG PUB 20150117773 A1) as cited in the IDS filed on 06/07/2021 in view of Medioni et al. (US PG PUB 20150286872 A1) as cited in the IDS filed on 09/21/2021.
With regards to claim 1, Kamiya discloses a pedestrian tracking method, comprising: obtaining, within a detection period, an upper body detection box of a body of a to-be- tracked pedestrian appearing in a to-be-detected video (Kamiya, ¶ [0036] and 4a;  image is obtained and scanned using upper body model to detect upper body and detection box is shown as seen in step 2 of Fig 4); obtaining a detection period body box of the to-be-tracked pedestrian based on the upper body detection box (Kamiya, ¶ [0038] and Fig 4;  image is obtained and scanned using upper body model to detect upper body and detection box is shown as seen in step 2 of Fig 4.  The step of showing the box is interpreted to be obtaining the body box as the upper body box is used as seen in Fig 4).
Kamiya does not appear to explicitly disclose obtaining, within a tracking period, an upper body tracking box of a to-be-tracked pedestrian appearing in a to-be-tracked video; and obtaining, based on the detection period -body box, a tracking period body box corresponding to the upper body tracking box; tracking the to-be-tracked pedestrian 
Medioni discloses obtaining, within a tracking period, an upper body tracking box of a to-be-tracked pedestrian appearing in a to-be-tracked video; and obtaining, based on the detection period -body box, a tracking period body box corresponding to the upper body tracking box; tracking the to-be-tracked pedestrian (Medioni, ¶ [0054] and Fig 7a;  tracking is performed on an video and a bounding box can be shown and the pedestrian can be tracked throughout the video).
Kamiya and Medioni are analogous art as they are both in the same field of endeavor of image processing and object detection.  It would have been obvious to one of ordinary skill at the time of applicant’s filing to modify the upper body and body detection of Kamiya by utilizing detecting a person and tracking the person through a video as taught by Medioni.
The motivation for doing so would have been because detecting an upper body would help to detect a full body as well and detecting only an upper body may take less processing because less data would be required to be detected.

With regards to claim 2, Kamiya in view of Medioni disclose the method according to claim 1.  
Kamiya further discloses obtaining a lower body scanning area based on the upper body detection box; and obtaining the detection period -body box based on the upper body detection box and a lower body detection box when -the lower body detection box is obtained by performing lower body detection in the lower body scanning area (Kamiya, Fig 4, 2c;  ¶ [0037];  lower body is detected after upper body is detected and full body can be detected afterwards).

With regards to claim 7, Kamiya in view of Medioni disclose the method according to claim 1.  
Kamiya in view of Medioni do not appear to explicitly disclose wherein the to-be-tracked video and the to-be-detected video are different parts of the same video.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that the to-be tracked video and the to be detected video are different parts of the same video.  The initial image frame for detection would be interpreted to be one part of the video and the tracking would be interpreted to be the different subsequent part of the same video as tracking is done over a period of time.  Therefore, it would have been obvious that the two videos would be different parts of the same video.

With regards to claim 8, Kamiya in view of Medioni disclose the method according to claim 1.  Kamiya further discloses wherein: the upper body detection box is obtained based on a whole body of the to-be-tracked pedestrian (Kamiya, Fig 4 ¶ [0036];  under the broadest reasonable interpretation, the upper body model in Kamiya is taught from using images of the human upper body, which is inherently based on the whole human body to understand what the upper body would be).

With regards to claim 9, Kamiya in view of Medioni disclose the method according to claim 1.  
Kamiya further discloses obtaining, within the tracking period based on the upper body detection box, the upper body tracking box of the to-be-tracked pedestrian appearing in the to-be-tracked video. (Kamiya, ¶ [0038] and Fig 4;  image is obtained and scanned using upper body model to detect upper body and detection box is shown as seen in step 2 of Fig 4.  The step of showing the box is interpreted to be obtaining the body box as the upper body box is used as seen in Fig 4).

With regards to claim 10, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 10.

With regards to claim 11, the claim limitations are essentially similar to those of claim 2.  Therefore, the rationale used to reject claim 2 is applied to claim 11.

With regards to claim 15, the claim limitations are essentially similar to those of claim 7.  Therefore, the rationale used to reject claim 7 is applied to claim 15.

With regards to claim 16, the claim limitations are essentially similar to those of claim 8.  Therefore, the rationale used to reject claim 8 is applied to claim 16.

With regards to claim 17, the claim limitations are essentially similar to those of claim 9.  Therefore, the rationale used to reject claim 9 is applied to claim 17.

With regards to claim 18, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 18.

With regards to claim 19, the claim limitations are essentially similar to those of claim 2.  Therefore, the rationale used to reject claim 2 is applied to claim 19.

With regards to claim 20, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 20.

With regards to claim 22, the claim limitations are essentially similar to those of claim 2.  Therefore, the rationale used to reject claim 2 is applied to claim 22.

With regards to claim 23, the claim limitations are essentially similar to those of claim 7.  Therefore, the rationale used to reject claim 7 is applied to claim 23.

With regards to claim 25, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 25.

With regards to claim 26, the claim limitations are essentially similar to those of claim 7.  Therefore, the rationale used to reject claim 7 is applied to claim 26.
With regards to claim 27, the claim limitations are essentially similar to those of claim 9.  Therefore, the rationale used to reject claim 9 is applied to claim 27.

Claim 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US PG PUB 20150117773 A1) as cited in the IDS filed on 06/07/2021 in view of Medioni et al. (US PG PUB 20150286872 A1) as cited in the IDS filed on 09/21/2021 in further view of Zhang et al. (US PG PUB 20070127774 A1).
With regards to claim 5, Kamiya in view of Medioni disclose the method of claim 1.  Medioni further discloses obtaining a target image frame sequence of the to-be-detected video, wherein the target image frame sequence comprises one or more consecutive image frames, and wherein the target image frame sequence is before the detection period;   (Medioni, ¶ [0054] and Fig 7a;  tracking is performed on an video and a bounding box can be shown and the pedestrian can be tracked throughout the video. The claim language does not specify what “Detection period” is so therefore receiving the image prior to the detection being performed is interpreted to be “before the detection period”).
Kamiya in view of Medioni do not appear to explicitly disclose obtaining a background area of the to-be-detected video based on the target image frame sequence; obtaining a foreground area of any image frame of the to-be-detected video by subtracting the background area from the image frame of the to-be-detected video within the detection period; and obtaining the to-be-tracked pedestrian by detecting the foreground area of the image frame of the to-be-detected video.
Zhang discloses obtaining a background area of the to-be-detected video based on the target image frame sequence (Zhang, ¶ [0153];  background detected using edge detection); obtaining a foreground area of any image frame of the to-be-detected video by subtracting the background area from the image frame of the to-be-detected video within the detection period (Zhang, ¶ [0154];  Foreground edge detection is performed); and obtaining the to-be-tracked pedestrian by detecting the foreground area of the image frame of the to-be-detected video (Zhang, ¶ [0103];  tracking filter can be applied to track an object).
Kamiya in view of Medioni and Zhang are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the person tracking of Kamiya in view of Medioni by utilizing subtracting the background from the foreground to better detect a person as taught by Zhang.
The motivation for doing so would have been because utilizing foreground and background subtraction is a common technique in the art of image processing for object detection and could easily be implemented to detect a person of interest.

With regards to claim 6, Kamiya in view of Medioni in further view of Zhang disclose the method of claim 5.  Kamiya further discloses wherein obtaining the upper body detection box of a-the to-be-detected pedestrian appearing in the to-be-tracked video comprises: determining a target image frame,in which the to-be-tracked pedestrian appears; (Kamiya, ¶ [0038] and Fig 4;  image is obtained and scanned using upper body model to detect upper body and detection box is shown as seen in step 2 of Fig 4.  The step of showing the box is interpreted to be obtaining the body box as the upper body box is used as seen in Fig 4).
Zhang further discloses obtaining detection of the foreground area of the image. (Zhang, ¶ [0154];  Foreground edge detection is performed).
The motivation for combination is essentially similar to that of claim 5.  Therefore, the rationale used in claim 5 is applied to claim 6.  

With regards to claim 14, Kamiya in view of Medioni disclose the method of claim 10.
Medioni further discloses determine a target image frame, in which the to-be-tracked pedestrian appears (Medioni, ¶ [0054] and Fig 7a;  tracking is performed on an video and a bounding box can be shown and the pedestrian can be tracked throughout the video).
Kamiya in view of Medioni do not appear to explicitly disclose obtain the upper body detection box in a foreground area of the target image frame.  
Zhang discloses obtaining an object of interest in a foreground area of the target image frame.  (Zhang, ¶ [0154];  Foreground edge detection is performed);
The motivation for combination is essentially similar to that of claim 5.  Therefore, the rationale used in claim 5 is applied to claim 14.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art on record does not disclose nor make obvious the limitations of claim 3 specifically the equation to calculate the bounding box.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art on record does not disclose nor make obvious the limitations “scattering a plurality of particles 

Claim 12 is objected to for essentially the same reasons as those of claim 4 as the claim limitations are similar but in a different embodiment.

Claim 13 is objected to as it depends off of claim 12.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art on record does not disclose nor make obvious the limitation that the relationship between the upper body box and the body detection box indicate a ratio between the two boxes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667